


110 HR 3397 IH: To amend the Residential Lead-Based Paint Hazard

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3397
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Residential Lead-Based Paint Hazard
		  Reduction Act of 1992 to define environmental intervention blood lead
		  level.
	
	
		1.Short TitleThis Act may be cited as the
			 Lead-Safe Housing for Kids Act of 2007.
		2.Amending the
			 Residential Lead-Based Paint Hazard Reduction Act of 1992Section 1017 of the Residential Lead-Based
			 Paint Hazard Reduction Act (42 U.S.C. 4852c) is amended—
			(a)by striking Not later than
			 and inserting (a)
			 In general.—Not later
			 than with appropriate indentation; and
			(b)by adding at the
			 end the following new subsection:
				
					(b)Environmental
				intervention blood lead levelFor the purpose of this Act, and any
				regulations issued under this Act, an environmental intervention blood lead
				level shall be a confirmed concentration of lead in whole blood equal to or
				greater than 10 ug/dL (micrograms of lead per deciliter) for a single
				test.
					.
			3.Federal
			 RegulationsThe Secretary of
			 Housing and Urban Development shall amend the regulations of such department to
			 comply with the amendments made by section 2 not later than 90 days after the
			 date of the enactment of this Act.
		
